IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,459-01


                       EX PARTE RANDY STEVEN BLAIR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 062580-A IN THE 59TH DISTRICT COURT
                             FROM GRAYSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of retaliation and

sentenced to four years’ imprisonment. He did not appeal his conviction.

        In his first ground, Applicant contends that his probation should not have been revoked

because charges in a Florida case were dropped. In his second and third grounds, he contends that

he was not credited with 90 days of pre-sentence time and that he should have been credited with his

street time while he was on probation. Applicant’s first ground is without merit and is denied. His

second and third grounds are dismissed. See Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App.
                                                                                2

2004). Accordingly, this application is denied in part and dismissed in part.



Filed: March 22, 2017
Do not publish